Exhibit 10.2
 
MODIFICATION OF PROMISSORY NOTE


THIS MODIFICATION OF PROMISSORY NOTE (the "Agreement") is entered into this
10th  day of September, 2010 by and between  Whitestone REIT Operating Company
IV LLC, a Texas limited liability company, f/k/a HCP REIT Operating Company IV
LLC, a Texas limited liability company ("Borrower"), having its principal place
of business at 2600 South Gessner, Suite 500, Houston, Texas  77063, and
MidFirst Bank, a federally chartered savings association (“Lender”), at the
following address: MidFirst Plaza, P.O. Box 26750, Oklahoma City, Oklahoma
73126.


W I T N E S S E T H:


WHEREAS, Borrower executed a Promissory Note (the "Note") dated March 1, 2007 in
favor of Lender in the principal amount of Ten Million and No/100 Dollars
($10,000,000.00) (the “Loan”) secured by, among other things, a Deed of Trust,
Security Agreement, Assignment of Leases and Rents and Fixture Filing dated
March 1, 2007 made by Borrower in favor of Lender (the “Deed of Trust”)
encumbering certain real property and improvements located at Windsor Park
Centre, 8510-8680 Fourwinds Drive, Windcrest, Bexar County, Texas (the
“Property”), and


WHEREAS, Borrower and Lender desire to amend certain terms and provisions of the
Note as provided herein.


NOW, THEREFORE, for One and No/100 Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:


1.  
Paragraph A on page 1 of the Note is hereby deleted and replaced with the
following:



 
“A.
A constant payment of $61,773.43 (based upon a twenty-five (25) year
amortization schedule assuming a 360 day year consisting of 12 months of 30 days
each) on the first day of October, 2010 and on the first day of each calendar
month thereafter up to and including the first day of February, 2014; and”



2.           The second sentence in Section 4 of the Note is hereby deleted and
replaced with the following:


“The term “Security Instrument” as used in the Note shall mean collectively (i)
the Deed of Trust, Security Agreement, Assignment of Leases and Rents and
Fixture Filing made by Borrower in favor of Lender dated March 1, 2007 and
recorded on March 5, 2007 in Book 12731, Page 2009 in the Bexar County, Texas
Real Property Records Office, (ii) a Modification of Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing executed by
Borrower and Lender and dated contemporaneously herewith to be recorded in the
Bexar County, Texas Real Property Records Office, (iii) the Second Lien Deed of
Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing –
Brookhill Property made by Borrower in favor of Lender and dated
contemporaneously herewith to be recorded in the Harris County, Texas Real
Property Records Office, and (iv) the Second Lien Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing – Zeta Property
made by Borrower in favor of Lender and dated contemporaneously herewith to be
recorded in the Harris County, Texas Real Property Records Office which secures
the Debt.”


3.           The first sentence in Section 5(a) is hereby deleted and replaced
as follows:

 
-1-

--------------------------------------------------------------------------------

 
“Optional prepayments shall not be permitted except as specifically provided in
this Section 5, and Lender may refuse to accept any prepayment that does not
comply with this Section.  Prepayments of principal may be made in full, but not
in part (except in the event of casualty loss or condemnation as described
below), on any installment payment due date described in paragraph A on the
first page of this Note, with advance written notice to Lender not later than 30
days prior to such prepayment stating that Borrower intends to prepay both this
Note and the Additional Loan Note (hereinafter defined) in full on the date
specified in such notice.”


4.           Add the following paragraph to the end of Section 5 (a) as follows:


“Notwithstanding anything to the contrary contained herein, no prepayment shall
be permitted hereunder unless and until Borrower simultaneously exercises its
right to prepay in full all unpaid principal and interest, including any
prepayment consideration, as set forth in the Additional Loan Note.”


5.           Section 6 of the Note is hereby deleted and replaced as follows:


“6.           Default.     An "Event of Default" shall occur if:


(a)           Borrower fails to make the full and punctual payment of any amount
payable hereunder or under the Security Instrument or Other Security Documents
as and when the same becomes due and payable;


(b)           Borrower fails to pay the entire outstanding principal balance
hereunder, together with all accrued and unpaid interest, on the date when due,
whether on the Maturity Date, upon acceleration or prepayment or otherwise;


(c)           an Event of Default (as defined in the Security Instrument or any
of the Other Security Documents) has occurred under the Security Instrument
and/or Other Security Documents; or


(d)           an Other Event of Default under any of the Additional Loan
Documents, as such terms are defined in Section 20 hereof.”


6.           Add an additional Section 20 to the Note as follows:


“20.           Cross-Collateralization and Cross-Default.


Contemporaneously herewith, Lender has made a mortgage loan to Borrower (the
“Additional Loan”) evidenced by a Promissory Note dated September ___, 2010 in
the amount of $1,500,000.00 made by Borrower in favor of Lender (the “Additional
Loan Note”).  The Additional Loan Note is secured in part by (i) the Deed of
Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing-Brookhill Property made by Borrower in favor of Lender and dated
contemporaneously herewith to be recorded in the Harris County, Texas Real
Property Records Office, (ii) the Deed of Trust, Security Agreement, Assignment
of Leases and Rents and Fixture Filing – Zeta Property made by Borrower in favor
of Lender and dated contemporaneously herewith to be recorded in the Harris
County, Texas Real Property Records Office, and (iii) the Second Lien Deed of
Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing –
Windsor Park Property made by

 
-2-

--------------------------------------------------------------------------------

 
Borrower in favor of Lender and dated contemporaneously herewith to be recorded
in the Bexar County, Texas Real Property Records Office (collectively the
“Additional Loan Deed of Trust”).


The Additional Loan Note, Additional Loan Deed of Trust, assignment of leases
and rents, guaranties, indemnities and all other loan and security documents,
instruments and agreements related to , evidencing or securing the Additional
Loan are herein referred to as the “Additional Loan Documents”.  The debt and
obligations of the Borrower under the Additional Loan Documents shall be herein
referred to as the “Other Debt”.  Borrower and Lender intend that the Loan and
the Additional Loan be cross-collateralized and cross-defaulted as hereinafter
described:


 
(a)
In addition to securing the payment of all sums due under the Note, the Security
Instrument and the Other Security Documents specifically related to the Loan
also secure the payment of the Other Debt and the performance of the Additional
Loan Documents; provided, however, that any owner and holder of all or any part
of the Other Debt may not enforce such cross-collateralization unless such owner
and holder is the same person or entity which is the owner and holder of the
Note, the Security Instrument and the Other Security Documents related to the
Loan; and



 
(b)
Any Event of Default under any of the Additional Loan Documents (an "Other Event
of Default") shall also constitute an Event of Default under the Security
Instrument and the Note; provided, however, that any Event of Default under the
Security Instrument or the Note may not be declared based solely upon the
occurrence of any Other Event of Default unless the owner and holder of the
Note, the Security Instrument and the Other Security Documents is also the owner
and holder of the Additional Loan Documents.



The limits upon the enforceability of the cross-collateralization and
cross-default provisions contained in the foregoing paragraphs (a) and (b) shall
not be deemed to terminate such cross-collateralization and cross-default
provision, which shall continue until Lender, in its sole discretion, and
without the necessity of any consent by Borrower, has specifically released or
waived the same in writing.  Lender shall not be obligated to record a release
or satisfaction of the Security Instrument until all of the sums due under the
Note and the Other Debt have been paid in full.


Lender shall be permitted to unilaterally terminate the aforesaid
cross-collateralization and cross-default provisions with respect to the
Additional Loan and the Mortgaged Property as defined in the Additional Loan
Deed of Trust.  By its execution of this Agreement, Borrower hereby consents to
and authorizes Lender, without any further consent or authorization by Borrower,
to unilaterally execute and file of record with the Harris County, Texas Clerk=s
Office and/or the Bexar County Texas Clerk’s Office (or any other applicable
recording office) any document effectuating said termination.”


7.           No Release or Novation.  This Agreement constitutes a modification
of the Note and is not intended to and shall not extinguish any of the Deb,
indebtedness or obligations of Borrower under the Note, the Deed of Trust or any
other document or instrument executed and delivered in connection therewith in
such a manner as would constitute a release or novation of the original Debt,
indebtedness or obligations of Borrower under the Note, the Deed of Trust or any
of such other documents or instruments, nor shall this Agreement affect or
impair the priority of any liens created thereby, it being the intention of the
parties hereto to preserve all liens and security interests securing payment of
the Note, which liens and security interests are acknowledged by

 
-3-

--------------------------------------------------------------------------------

 
Borrower to be valid and subsisting against the Property and any other security
or collateral for the Debt, indebtedness and obligations of Borrower.


8.           Continuing Effect.  All terms and provisions of the Note will
continue to be fully effective, except to the extent that the Note is modified
by this Agreement.


9.           Amendments.  This Agreement may not be modified, altered, amended,
changed, waived or terminated, except pursuant to a writing signed by the party
to be charged therewith.


10.           Entire Agreement.  This writing contains the entire agreement of
the parties hereto, and no agreements, promises, covenants, representations or
warranties have been made or relied upon by any of them other than those that
are expressly herein set forth.


11.           Captions.  All section headings used herein are included for
convenience of reference purposes only and shall be accorded no consideration in
the interpretation of the provisions, terms and conditions hereof.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
















 
-4-

--------------------------------------------------------------------------------

 
IN WITNESS HEREOF, and intending to be legally bound hereby, this document was
executed on the date first above written.


BORROWER


Whitestone REIT Operating Company IV LLC,
a Texas limited liability company


By:           Whitestone REIT Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member/Manager


By:      Whitestone REIT,
a Maryland real estate investment trust,
its sole General Partner
 
By: _______________________________
Name:   John J. Dee
Title:     Executive Vice President




ACKNOWLEDGMENT





THE STATE OF TEXAS  §   § COUNTY OF HARRIS  §

 


This instrument was acknowledged before me on September 10, 2010, by John J.
Dee, as Executive Vice President of Whitestone REIT, a Maryland real estate
investment trust, the sole General Partner of Whitestone REIT Operating
Partnership, L.P., a Delaware limited partnership, the Sole Member/Manager of
Whitestone REIT Operating Company IV LLC, on behalf of said limited liability
company.




(SEAL)   ______________________________________
Notary Public in and for the State of Texas






My Commission Expires:                                                     Print
Name of Notary:
______________________                                              _____________________________________
 
 









 
-5-

--------------------------------------------------------------------------------

 
LENDER


MidFirst Bank,
a federally chartered savings association




By:  _________________________
Name:  ­­­­­­­­­­­­­­­­­­­­­­_______________________
Title:  ________________________






ACKNOWLEDGMENT






THE STATE OF TEXAS  §   § COUNTY OF HARRIS  §

 
This instrument was acknowledged before me on September 10, 2010, by
______________________, as ___________________ of MidFirst Bank, a federally
chartered savings association, on behalf of said savings association.




(SEAL)   ______________________________________
Notary Public in and for the State of _______________






My Commission Expires:                                                     Print
Name of Notary:
______________________                                              _____________________________________

 
-6-

--------------------------------------------------------------------------------

 
